Case 1:15-cr-00252-PKC-RML Document 1240 Filed 04/24/19 Page 1 of 2 PageID #: 20046




                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF NEW YORK


    UNITED STATES OF AMERICA

                   vs.                                    Case No. I: 15-CR-252-PKC-RlvfL-2
                                                          Judge Pamela K. Chen
    EDUARDO LI, et al.



               ORDER EXONERATING BOND AND DIRECTING RELEASE OF FUNDS

           WHEREAS, bail in this case was ordered by the Hon. Raymond J. Dearie, U.S.D.J., on

    March 11, 2016 to require Mr. Li to post a $5 million bond secured by real estate and cash in the

    amount of $300,000 (Dkt. No. 253);

           WHEREAS, on November 13, 2018, the Hon. Pamela K. Chen, U.S.D.J. sentenced Mr. Li

    to time served and two years of supervised release, and also ordered that he pay a special

    assessment of $300; (0kt. No. 1131); and

           WHEREAS the Court entered an Order on November 15, 2018 exonerating the bond, with

    the exception of cash posted with the Clerk of the Court;

           WHEREAS, on February 24, 2019, the Court imposed an order of restitution, and further,

    required that Mr. Li make a first payment of $15,000, or 10% of his salary, whichever is greater,

    to satisfy any restitution obligation existing at that time, with the first payment to be made in

    November, 2019 (Dkt. No. 1209);

           WHEREAS, after payment of any order of forfeiture, there is $120,842 remaining in cash

    securing the bond, reflecting some accrual of interest;

           WHEREAS, Mr. Li has fully complied with the terms of his bond, and will have paid his

    forfeiture obligation in full based on an Order allowing cash bond to be used for such purposes;

    and
Case 1:15-cr-00252-PKC-RML Document 1240 Filed 04/24/19 Page 2 of 2 PageID #: 20047




           WHEREAS, the government consents to the exoneration of Mr. Li's bond on the

    following terms and conditions; $ 15,000 is to be paid to the C lerk of the District Court in

    payment of the fine imposed by the Court at sentencing; $300 is to be paid to the Clerk of the

    Court to satisfy the special assessment imposed by the Court at sentencing; and $15,000 is to be

    paid to the Clerk of the Court to be held in escrow pending any requirement, as determined by

    the Court at that time, as to the amount of restitution to be paid in November, 2019; accordingly,

           IT IS HEREBY ORDERED, upon the application of counsel for Mr. Li that Mr. Li's bond

    in this matter is hereby exonerated, the funds released as directed herein, and all suretors on Mr.

    Li's bond are released from any liability in connection with said bond; and

           IT IS FURTHER ORDERED, that the Clerk of the United States District Court for the

    Eastern District of New York. is directed to distribute the funds securing the bond as follows:

               •   $ I 79,263 to be released to the U.S. Marshals Service to satisfy part of the

                   remaining forfeiture obligation

               •   $3 00 tci pay the special assessment;

               •   $15,000 to pay the fine;

               •   $ I 5,000 to be held in escrow toward any restitution obligation     111   November,

                   20 19;

               •   Distribution by check in the amount of $90,542 payab le to Nelson Mullins, Riley

                   & Scarborough, as counsel for Mr. Li.

   Dated: New Yort{,ew York
          April 2-, , 2019
                                                             SO ODERED

                                                                 s/PKC

                                                             The Honorahle Pamela K. Chen~
                                                             U.S. District Judge
                                                             Eastern District of New York




                                                     2
